United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1712
                         ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                        Jesus Jonathan Vazquez-Espinoza,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                             Submitted: October 1, 2019
                               Filed: October 9, 2019
                                   [Unpublished]
                                   ____________

Before LOKEN, COLLOTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Jesus Vazquez-Espinoza appeals the below-Guidelines-range sentence the
district court1 imposed after he pleaded guilty to a drug offense, pursuant to a plea


      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
agreement containing an appeal waiver. His counsel has moved to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), presenting as possible
issues whether the appeal waiver is enforceable, and whether Vazquez-Espinoza’s
sentence is substantively unreasonable. Vazquez-Espinoza has filed a pro se brief
stating that his counsel forced him to plead guilty, and asserting a potential
suppression issue.

       Initially, to the extent Vazquez-Espinoza asserts that his plea was involuntary,
we conclude that such a claim is not cognizable on appeal because he did not move
in the district court to withdraw his plea. See United States v. Foy, 617 F.3d 1029,
1033-34 (8th Cir. 2010). As to the remaining arguments in both the Anders brief and
Vazquez-Espinoza’s pro se brief, we conclude that the appeal waiver is valid and
enforceable because Vazquez-Espinoza knowingly and voluntarily entered into the
plea agreement and the appeal waiver, the arguments fall within the scope of the
appeal waiver, and no miscarriage of justice would result from enforcing the waiver.
See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010); United States v. Andis,
333 F.3d 886, 889-92 (8th Cir. 2003) (en banc). Finally, we have independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no
non-frivolous issues for appeal falling outside the scope of the appeal waiver.
Accordingly, we dismiss this appeal, and grant counsel leave to withdraw.
                          ______________________________




                                         -2-